In this case the libel also charged a lading without permit and inspection, and it appeared in evidence that goods of a greater value than $400, were so taken on board the sloop, as composing her cargo for an intended illicit voyage, but that the lading was effected at different times and places and at no one time to the amount of $400 worth.
His honour held the different ladings of the cargo as aforesaid to be a continuation of the same transaction and one offence; and that the aggregate value of the goods so laden exceeding in amount the sum of $400, the vessel, &c. became liable to forfeiture.
Condemned.